    Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 1 of 31



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


Nicholas Franze & George Schrufer, Jr.,
Individually and On Behalf of All Others
Similarly Situated,

                         Plaintiffs,
                                           Civil Action No.: 7:17-cv-03556-NSR-JCM
                         v.

BIMBO FOODS BAKERIES                                  Electronically Filed
DISTRIBUTION, LLC et al.,

                        Defendants.


                   DEFENDANTS’ MEMORANDUM OF LAW
          IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT



                                            MORGAN, LEWIS & BOCKIUS LLP
                                            Melissa C. Rodriguez
                                            101 Park Avenue
                                            New York, NY 10178-0060
                                            (212) 309-6394

                                            Michael J. Puma
                                            1701 Market Street
                                            Philadelphia, PA 19103
                                            (215) 963-5305

                                            Attorneys for Defendants
       Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 2 of 31


                                                TABLE OF CONTENTS

                                                                                                                                   Page



I.      INTRODUCTION ..............................................................................................................1
II.     STATEMENT OF UNDISPUTED MATERIAL FACTS .................................................2
III.    ARGUMENT .....................................................................................................................2
        A.        Contractor Status Can Be Determined Through Summary Judgment....................2
        B.        Plaintiffs Are Independent Contractors Under The FLSA And NYLL..................3
                  1.         Plaintiffs Are Independent Contractors Under The FLSA .........................3
                             a.         Plaintiffs Controlled Their Distributorships ...................................4
                                        (i)        Plaintiffs Chose The Form And Scope Of Their
                                                   Distributorships ..................................................................4
                                        (ii)       Plaintiffs Controlled Their Vehicles And The
                                                   Clothes Wore And Selected Their Own Insurance.............5
                                        (iii)      Plaintiffs Were Free To And Did Retain Workers .............6
                                        (iv)       Plaintiffs Controlled When And How Much To
                                                   Work ...................................................................................6
                                        (v)        Plaintiffs Received No Mandatory Training Or
                                                   Policies On How To Meet Their Contractual
                                                   Obligations .........................................................................7
                                        (vi)       Plaintiffs Operated Without Supervision............................8
                                        (vii)      Additional Evidence Reflects Plaintiffs’, Not
                                                   Defendants’, Control Of Their Businesses .........................9
                             b.         Plaintiffs Made Significant Investments In Their
                                        Businesses and Faced Opportunities For Profit And Risks
                                        of Loss ..........................................................................................11
                             c.         Plaintiffs’ Success Depended On Their Skill And Initiative........13
                             d.         Plaintiffs’ Undisputed Control Over The Duration And
                                        Permanence Of Their Relationship With BFBD Favors
                                        Independent Contractor Status .....................................................14
                             e.         Whether Or Not Plaintiffs’ Work Is Integral To
                                        Defendants’ Businesses, That Plaintiffs’ Work Could Be
                                        Performed By Others Favors Independent Contractor Status ......16
                             f.         Additional Undisputed Facts Favor Plaintiffs’ Status As
                                        Independent Contractors...............................................................16
                  2.         Plaintiffs Are Independent Contractors Under The NYLL And
                             Thus All Of Their NYLL Claims Fail ......................................................17

                                                                  -i-
      Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 3 of 31


                                               TABLE OF CONTENTS
                                                    (continued)
                                                                                                                                   Page

                            a.         Plaintiffs Controlled The Means To Achieve Their Results ........19
                            b.         Plaintiffs Understood They Were Independent Contractors
                                       And                                                     ........20
                            c.         Plaintiffs Worked At Their Own Convenience Because
                                       They Could Choose How Much They Worked And Their
                                       Schedules ......................................................................................20
                            d.         Plaintiffs Were Free To Engage In Other Work/Businesses ........22
                            e.         Plaintiffs Did Not Receive Any Employee Benefits ....................22
                            f.         Plaintiffs Were Not On Defendants’ Payrolls ..............................22
       C.        Schrufer’s NYLL Claims Fail Because He Released Them.................................23
       D.        Plaintiffs’ NYLL Deductions Claims Also Fail Because (1) They Were
                 Not Paid Wages, And (2) Adjustments To Revenue Were Not Wage
                 Deductions ............................................................................................................23
                 1.         Plaintiffs Were Not Paid “Wages” Within The Meaning Of The
                            NYLL .......................................................................................................23
                 2.         There Were No Deductions From Earned Wages ....................................24
IV.    CONCLUSION ................................................................................................................25




                                                                -ii-
        Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 4 of 31




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

CASES

Browning v. Ceva Freight, LLC,
   885 F. Supp. 2d 590 (E.D.N.Y. 2012) ..............................................................................passim

Bynog v. Cipriani Grp., Inc.,
   1 N.Y.3d 193 (2003)................................................................................................................18

Celotex Corp. v. Catrett,
   477 U.S. 317 (1986) ..................................................................................................................2

Chao v. Mid-Atlantic Installation Servs., Inc.,
   16 F. App’x 104 (4th Cir. 2001)..........................................................................................4, 13

Deboissiere v. Am. Modification Agency,
   No. 09 Civ. 2316, 2010 WL 4340642 (E.D.N.Y. Oct. 22, 2010)......................................18, 20

Difilippo v. Barclays Capital, Inc.,
    552 F. Supp. 2d 417 (S.D.N.Y. 2008) .....................................................................................23

Herman v. Express Sixty-Minutes Delivery Serv., Inc.,
   161 F.3d 299 (5th Cir. 1998) ...................................................................................................17

Levy v. Verizon Info. Servs., Inc.,
   498 F. Supp. 2d 586 (E.D.N.Y. 2007) .....................................................................................24

Meyer v. U.S. Tennis Ass’n,
   607 F. App’x 121 (2d Cir. 2015) ...............................................................................................3

Pachter v. Bernard Hodes Group, Inc.,
   10 N.Y.3d 609 (2008)....................................................................................................2, 24, 25

Preacely v. AAA Typing & Resume, Inc.,
   No. 12 CIV. 1361 AT RLE, 2015 WL 1266852 (S.D.N.Y. Mar. 18, 2015) .........................3, 4

Razak v. Uber Techs., Inc.,
   No. CV 16-573, 2018 WL 1744467 (E.D. Pa. Apr. 11, 2018) ........................................4, 8, 11

Rose v. Northwestern Mutual Life Ins. Co.,
   220 F. Supp. 3d 363, 375 (E.D.N.Y. 2016) ...............................................................................8

Saleem v. Corp. Transp. Grp., Ltd.,
    52 F. Supp. 3d 526, 540 (S.D.N.Y. 2014), aff’d, 854 F.3d 131 (2d Cir. 2017).......................18


                                                                    i
        Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 5 of 31
                                                 TABLE OF AUTHORITIES
                                                       (continued)
                                                                                                                                       Page


Saleem v. Corporate Transportation Group, Ltd.,
   854 F.3d 131 (2d Cir. 2017) .............................................................................................passim

Sellers v. Royal Bank of Canada,
    No. 12 CIV. 1577 KBF, 2014 WL 104682 (S.D.N.Y. Jan. 8, 2014), aff’d, 592
    F. App’x 45 (2d Cir. 2015) ...............................................................................................passim

United States v. Silk,
   331 U.S. 704 (1947) ..................................................................................................................6

Vega v. Postmates Inc.,
   162 A.D.3d 1337, 78 N.Y.S.3d 810 (N.Y. App. Div. 2018) .............................................11, 19

Velu v. Velocity Exp., Inc.,
   666 F. Supp. 2d 300 (E.D.N.Y. 2009) ..............................................................................passim

STATUTES

Fair Labor Standards Act.................................................................................................................1

FLSA ......................................................................................................................................passim

N.Y. Lab. Law § 193 .........................................................................................................18, 23, 24

N.Y. Lab. Law § 195 .....................................................................................................................18

OTHER AUTHORITIES

Fed. R. Civ. P. 56(e) ........................................................................................................................2

Local Rule 56.1 ...............................................................................................................................2




                                                                      -ii-
         Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 6 of 31



I.         INTRODUCTION

           Nicholas Franze (“Franze”) and George Schrufer, Jr. (“Schrufer”) (“Plaintiffs”)

purchased distribution rights and contracted with Bimbo Foods Bakeries Distribution, LLC

(“BFBD”)1 to sell baked goods manufactured by Defendants or their affiliates.2 After years of

operating their distributorship businesses as independent contractors,3 enjoying the benefits of

that status                                                                      , Plaintiffs now claim they are

employees. They assert that they are owed overtime under the Fair Labor Standards Act

(“FLSA”) and New York Labor Law (“NYLL”) and that Defendants made illegal “deductions”

from their “wages” and failed to maintain records required by the NYLL.

           Plaintiffs make these claims despite the undisputed evidence that Plaintiffs (1) voluntarily

purchased distribution rights and could (and did) buy and sell pieces of their territories; (2) were

not required to personally operate their businesses, but were free to and did hire their own

workers; (3) selected/supplied their own vehicles, “tools of their trade,” and paid all their

expenses; (4) claimed

             ; and (5) freely operated their businesses subject only to the demands of their customers,

unfettered by any supervision or training by Defendants. The undisputed evidence further

reflects that the freedom afforded Plaintiffs to run their businesses came with significant

opportunities for profit and risks of loss as their success or failure depended on their ability to

drive sales and manage their customers, inventory, and expenses. Plaintiffs cannot create a



1
    Schrufer contracted with the Charles Freihofer Baking Company, Inc., which contract was later assigned to BFBD.
2
 This Motion is filed on behalf of Defendant Bimbo Bakeries USA, Inc. (“BBUSA”) as well, but Plaintiffs have
adduced no evidence that BBUSA was a joint employer of Plaintiffs with BFBD, as Plaintiffs allege in their Third
Amended Complaint (Dkt. 46) (the “Complaint”). Plaintiffs’ contracts are only with BFBD, which is not their
“employer.” For the convenience of the Court and ease of reference in this Motion and related submissions,
however, BFBD and BBUSA generally are collectively referred to as “Defendants.”
3
    Independent contractors are known in the industry and referred to herein as “Independent Operators” or “IOs.”

                                                           1
       Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 7 of 31



genuine dispute of material fact as to their classification as independent contractors and,

therefore, they cannot recover on any of their claims, all of which turn on alleged

misclassification. Accordingly, summary judgment should be granted.4

         Moreover, summary judgment is appropriate at least in part regardless of

employee/contractor status. First, Schrufer’s NYLL claims should be dismissed because he

released them. Second, the unlawful deductions claims are barred because (1) Plaintiffs did not

earn “wages” as defined by the NYLL; and (2) the “deductions” Plaintiffs challenge were

permissible adjustments to the calculation of their revenues authorized by the New York Court of

Appeals’ decision in Pachter v. Bernard Hodes Group, Inc., 10 N.Y.3d 609, 617-18 (2008).

II.      STATEMENT OF UNDISPUTED MATERIAL FACTS

         Defendants incorporate by reference their Local Rule 56.1 Statement of Undisputed

Material Facts and cite thereto as (“UF ¶ _”).

III.     ARGUMENT

         A.       Contractor Status Can Be Determined Through Summary Judgment.

         Summary judgment “shall be rendered” if “there is no genuine issue as to any material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 n.3 (1986). To prove a genuine issue of

material fact exists, Plaintiffs must, by admissible evidence, “set forth specific facts showing that

there is a genuine issue for trial.” Fed. R. Civ. P. 56(e). “Statements that are devoid of any

specifics, but replete with conclusions, are insufficient to defeat a properly supported motion for

summary judgment.” Chapotkat v. Cty. of Rockland, No. 11-CV-06209 NSR, 2014 WL

1373531, at *4 (S.D.N.Y. Apr. 4, 2014) (Roman, D.J.), aff’d, 605 F. App’x 24 (2d Cir. 2015).



4
  Although this Motion addresses only Plaintiffs’ proper classification as independent contractors because that
narrow defense is dispositive of the case, many other defenses remain that would be addressed at or prior to trial if
the Motion is denied. For instance, given their admitted operation of commercial motor vehicles and admitted daily
focus on sales, Plaintiffs both qualify for the motor carrier and outside sales exemptions to the FLSA and NYLL.


                                                          2
       Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 8 of 31



        The Second Circuit recently made clear that contractor status can be resolved as a matter

of law. Saleem v. Corporate Transportation Group, Ltd., 854 F.3d 131, 148 (2d Cir. 2017)

(affirming summary judgment on FLSA claims where plaintiffs were determined to be

independent contractors). Absent material fact disputes, “whether workers are employees or

independent contractors—is a question of law” that can be resolved on summary judgment.

Browning v. Ceva Freight, LLC, 885 F. Supp. 2d 590, 598 (E.D.N.Y. 2012) (granting summary

judgment and concluding that delivery drivers were independent contractors under the FLSA and

NYLL); Velu v. Velocity Exp., Inc., 666 F. Supp. 2d 300, 305 (E.D.N.Y. 2009) (same).

        B.       Plaintiffs Are Independent Contractors Under The FLSA And NYLL.

        Plaintiffs’ claims fail as a matter of law because there is no genuine dispute that they

were5 independent contractors under both the FLSA and NYLL.

                 1.       Plaintiffs Are Independent Contractors Under The FLSA.

        The FLSA test for contractor status is one of “economic reality.” Saleem, 854 F.3d at

139. Courts generally assess the following factors: (1) the degree of control exercised by the

alleged employer over the worker, (2) the worker’s opportunity for profit or loss and his or her

investment in the business, (3) the degree of skill and independent initiative required to perform

the work, (4) the permanence or duration of the working relationship, and (5) the extent to which

the work is an integral part of the alleged employer’s business. Meyer v. U.S. Tennis Ass’n, 607

F. App’x 121 (2d Cir. 2015) (affirming summary judgment against independent contractors).

However, these factors are not an exhaustive list, and no single factor is dispositive. Id. at 121;

Preacely v. AAA Typing & Resume, Inc., No. 12 CIV. 1361 AT RLE, 2015 WL 1266852, at *7



5
 For the convenience of the Court, Defendants employ the past tense in analyzing Plaintiffs’ claims. Schrufer sold
his distribution rights in July 2017 and, while Franze continues to operate under his Distribution Agreement, the
analysis herein is based on evidence up until the close of stage one discovery in this case.



                                                         3
      Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 9 of 31



(S.D.N.Y. Mar. 18, 2015). Rather, courts assess the “totality of the circumstances” before

rendering a decision. Preacely, 2015 WL 1266852, at *7. Significantly, not every factor must

favor independent contractor status in order for a court to conclude as a matter of law that no

employee-employer relationship exists. See Saleem, 854 F.3d at 138 (affirming that drivers were

independent contractors as a matter of law, despite fifth factor weighing in favor of employee

status); Chao v. Mid-Atlantic Installation Servs., Inc., 16 F. App’x 104 (4th Cir. 2001) (same,

although two factors were neutral or favored employee status); Razak v. Uber Techs., Inc., No.

CV 16-573, 2018 WL 1744467, at *19 (E.D. Pa. Apr. 11, 2018) (granting summary judgment

although two factors supported employee status).

                       a.      Plaintiffs Controlled Their Distributorships.

       The undisputed facts establish that Defendants did not exercise control necessary for

Plaintiffs to be employees. Plaintiffs’ Agreements provide that “[a]s an independent contractor,

Distributor has the right to operate his business as [he] chooses, and shall bear all [risks and/or

costs] of operating such business . . .” UF ¶¶ 19, 50, 51. Thus, they require only specific results

without controlling the manner or means to accomplish them. UF ¶¶ 49-51.

                               (i)     Plaintiffs Chose The Form And Scope Of Their
                                       Distributorships.

       That Plaintiffs chose to purchase their businesses and controlled their form, size, and

scope favors contractor status under the FLSA. The Second Circuit held:

       From the start, Plaintiffs were “driver-owners” who made significant decisions
       regarding the operation of their small businesses. Plaintiffs chose not only to
       enter into a franchise agreement [with defendant] instead of seeking more
       conventional employment, but also exercised considerable discretion in
       choosing the nature and parameters of that affiliation.

Saleem, 854 F.3d at 140-41 (emphasis added). Similarly, Plaintiffs chose to purchase their

distribution rights voluntarily, selected which territories were of interest to them, and whether to



                                                  4
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 10 of 31



incorporate, or create LLCs or other company structures, to operate their distributorships. UF ¶¶

1, 10, 11, 14, 16-18. Plaintiffs controlled the size and scope of their territories, as they could buy

or sell portions of distribution rights to/from other IOs. UF ¶ 52. Schrufer did so multiple times,

negotiating the deals himself. UF ¶¶ 53-58. Plaintiffs were free to stop serving unprofitable

accounts or to contract with other IOs to sell to one or more of their customers. UF ¶¶ 59, 60.

As in Saleem, Plaintiffs’ freedom to make these choices favors contractor status.

                               (ii)    Plaintiffs Controlled Their Vehicles And The Clothes
                                       Wore And Selected Their Own Insurance.

       Plaintiffs determined the vehicles they used (and whether to buy or lease and how to

finance them) and the clothes they wore to conduct their business. UF ¶¶ 20, 22-27, 136-40.

They also chose insurance for their businesses, subject only to coverage requirements. UF ¶ 21.

Nearly identical facts favored independent contractor status in Velu, where the court concluded

that plaintiff was an independent contractor, highlighting that he “owns, insures, maintains, and

services his delivery van without [defendant’s] reimbursement or contribution.” 666 F. Supp. 2d

at 303 It did not matter that the defendant require plaintiff to “provide proof of commercial

insurance and occupational accident insurance coverage.” Id. The same conclusion applies here.

       The Velu court also emphasized that defendant did not require uniforms or “clothing of

any kind,” and that plaintiff’s van was not required to bear defendant’s signage. 666 F. Supp. 2d

at 303; Browning, 885 F. Supp. 2d at 608 (alleged control over “car decals and uniforms” not “so

great as to weigh in favor of finding the Plaintiffs to be employees”). The same is true here: (1)

Plaintiffs chose to enter into advertising agreements whereby they were paid for wearing brand

logos on their clothing and their trucks; (2) Plaintiffs could terminate such agreements on 30

days’ notice; and (3) Defendants did not control their clothing selections. UF ¶¶ 136-40.




                                                  5
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 11 of 31



                               (iii)   Plaintiffs Were Free To And Did Retain Workers.

       That Plaintiffs could and did hire workers to assist them also favors contractor status.

Saleem, 854 F.3d at 143 (that “some Plaintiffs . . . permitted other individuals to drive for them”

favored independent contractor status); United States v. Silk, 331 U.S. 704, 719 (1947) (that

“driver-owners . . . hire their own helpers” favored independent contractor status). Unlike

employees, who cannot hire others to do their jobs, Plaintiffs were not even required to work;

they could hire workers to carry out their contractual responsibilities without any permission

from Defendants. UF ¶¶ 61-71. Saleem, 854 F.3d at 143, 146. Indeed, one IO who owned 4-5

routes and hired workers to operate them. UF ¶ 63.

       Plaintiffs were responsible for interviewing, selecting, hiring, compensating, directing,

supervising, disciplining, evaluating, and discharging any such workers. UF ¶¶ 61-71. Both

Franze and Schrufer used workers at various points in the operation of their businesses, including

relying on a worker for at least two years to perform merchandising and other activities. UF ¶¶

65, 69, 70. These facts favor Plaintiffs’ status as independent contractors as a matter of law.

                               (iv)    Plaintiffs Controlled When And How Much To Work.

       “The ability to choose how much to work also weighs in favor of independent contractor

status.” Saleem, 854 F.3d at 146. In Velu, the court concluded that a delivery driver responsible

for picking up packages from his alleged employer and delivering them was an independent

contractor where, “each day, [Plaintiff] sets his own schedule and decides which routes he will

take to fulfill his deliveries.” 666 F. Supp. 2d at 303. This was true despite the fact that

“[defendant] has communicated to him that certain clients have time requirements for their

deliveries, and thus, [plaintiff] route[d] his deliveries according to those schedules.” Id.

       Velu compels the same conclusion here. While some of Plaintiffs’ customers imposed

requirements such as the days and times to sell/deliver products or perform merchandising (i.e.,


                                                  6
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 12 of 31



rotating products, setting up displays, etc. (UF ¶ 72-74, 77, 81), Defendants did not impose any

schedule except as to the hours when IOs could purchase products at the depots. UF ¶¶ 78-83.

See Saleem, 854 F.3d at 146 (“Defendants required no notice on the part of drivers as to when

they intended to work, nor did they make any effort to coordinate drivers’ schedules” or to “set

lower or upper limits on working hours”). Similarly, Plaintiffs selected their own delivery times

and routes subject only to their customers’ requirements. UF ¶¶ 72-83, 124. Velu, 666 F. Supp.

2d at 303 (“[S]ubject to the demands of the clients, [plaintiff] is free to make his own schedule . .

.”). These facts favor contractor status.

       Plaintiffs’ freedom to take breaks and make stops for personal reasons (UF ¶¶ 82, 83)

also shows contractor status. See Velu, 666 F. Supp. 2d at 303 (“[Plaintiff] decides when, where,

and how long to break for lunch, and he also decides the duration of his lunch break each day”

and “may make stops for personal reasons”). Plaintiffs could also take time off at their

discretion. UF ¶¶ 65, 69, 82, 83. This all favors contractor status. Saleem, 854 F.3d at 146

(“Some Plaintiffs took vacations for weeks at a time without ever notifying Defendants.”);

Sellers v. Royal Bank of Canada, No. 12 CIV. 1577 KBF, 2014 WL 104682, at *6 (S.D.N.Y.

Jan. 8, 2014), aff’d, 592 F. App’x 45 (2d Cir. 2015) (granting summary judgment for defendant

when plaintiff decided when to arrive at and depart from work office and when to take breaks).

                               (v)     Plaintiffs Received No Mandatory Training Or Policies
                                       On How To Meet Their Contractual Obligations.

       Plaintiffs were not subject to any mandatory training, as no such training exists. UF ¶¶

117-119. Plaintiffs are unaware of any policies, and presented no evidence of such policies,

governing the manner or means to carry out obligations under the Distribution Agreements (to

develop and maximize sales, rotate or remove products, cooperate in marketing programs, or

otherwise provide service consistent with good industry practice). UF ¶¶ 93, 101, 102, 121-123.



                                                  7
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 13 of 31



       Defendants anticipate that Plaintiffs will point to limited “rules” Defendants articulated

with respect to Plaintiffs’ use of Defendants’ facilities (e.g., parking their trucks overnight,

bringing minors onto the premises, use of electrical outlets). These “rules”—like those imposed

by any premises owner—are immaterial to the results Plaintiffs contracted to achieve under their

Agreements and the means by which they did so. Such policies do not show that Defendants

exercised employer-like control where they “wielded virtually no influence over other essential

components of the business, including when, where, in what capacity, and with what frequency”

Plaintiffs worked. Saleem, 854 F.3d at 148-49; see also Razak, 2018 WL 1744467, at *16

(limitations for “safety and quality control” do not undermine independent contractor status).

                               (vi)    Plaintiffs Operated Without Supervision.

       Lack of supervision over the performance of a worker’s duties supports an independent

contractor finding. See Velu, 666 F. Supp. 2d at 303 (that delivery driver “makes his deliveries

without being required to report to [defendant]” supports independent contractor status). Here,

Plaintiffs are unaware of any policy or anything in their Distribution Agreements articulating

“performance standards” or otherwise authorizing Defendants to supervise or monitor them. UF

¶¶ 127-31. Velu, 666 F. Supp. 2d at 307 (that defendant did not “supervise plaintiff’s work,

except to account for payments it owed to plaintiff” favored contractor status). Nor were they

subject to performance reviews, as employees would be. UF ¶ 120. See Sellers, 2014 WL

104682, at *3 (“no formal performance reviews” favors contractor status). Plaintiffs also were

not required to attend any meetings. UF ¶ 117. See Rose v. Northwestern Mutual Life Ins. Co.,

220 F. Supp. 3d 363, 375 (E.D.N.Y. 2016) (even “regular company meetings” are insufficient to

establish employee status); Browning, 885 F. Supp. 2d at 607 (requirement to “attend monthly

meeting” did “not weigh against a finding of independent contractor status”). Plaintiffs

acknowledged the limited communications with Defendants’ representatives concerning sales,


                                                  8
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 14 of 31



promotions, product availability, customer requirements, and issues related to their Agreements.

UF ¶¶ 132-35. Plaintiffs adduced no evidence reflecting that Defendants communicated with

them regularly about the manner or means by which they ran their businesses.

       Given this, it is fair to ask what control actually existed. Franze reported that “control”

over him was that which was expressly spelled out in his contract, i.e., that he would receive a

“breach letter” giving him three days to do something required by the contract that he had failed

to do, which breach letters BFBD was contractually obligated to provide. UF ¶ 125. In fact, the

only documents Franze identified as reflecting Defendants’ alleged control were his Distribution

Agreement, a voluntary advertising agreement, and other documents that do not reflect

Defendants’ control over the means by which he operated his business and carried out his daily

work. UF ¶¶ 130-31. The absence of a genuine dispute as to supervision by Defendants again

favors contractor status.

                              (vii)   Additional Evidence Reflects Plaintiffs’, Not
                                      Defendants’, Control Of Their Businesses.

       Other undisputed evidence reflects the great degree to which Plaintiffs, not Defendants,

controlled their businesses. Plaintiffs controlled how they sold products to their customers and

could increase sales and profits in a number of ways. UF ¶¶ 94-100. Plaintiffs were not required

to solicit new customers and made varying decisions whether to do so. UF ¶¶ 35, 41, 127.

Plaintiffs made varying efforts to independently develop and maintain good relationships with

customers, communicate with their customers about displays and promotions, obtain additional

shelf space from customers, rotate products and ensure an adequate supply of fresh products,

remove less fresh product, minimize the need for returned products, offer new products, and

communicate with consumers. UF ¶¶ 94-100, 104. Again, Plaintiffs did these things without

any policies or meaningful supervision from Defendants. See supra at 8-9.



                                                 9
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 15 of 31



        Plaintiffs were responsible for managing their inventory and determining what to order

based on their customers’ needs and their own experience. UF ¶¶ 84-92. Plaintiffs freely and

regularly made adjustments to order amounts suggested by the ordering system or ignored the

recommendations completely. UF ¶¶ 86-92. Plaintiffs claimed only a few instances over the

course of years in which Defendants’ representatives allegedly adjusted orders such that they

received more/less product than desired. UF ¶¶ 91-92. Of course, Plaintiffs had no specific

recall of any such instance, but even if true, Plaintiffs acknowledged they could refuse to accept

extra product or return it for credit, such that it did not affect their profit or loss. UF ¶¶ 89-92.

        Defendants anticipate that Plaintiffs will argue that they did not control their relationships

with chain customers in their territories because Defendants negotiated pricing and other terms

with those customers. It is true that because many chain stores establish uniform standards

across all of their stores on a regional or national basis, Plaintiffs agreed in their Distribution

Agreements to designate BFBD as Plaintiffs’ nonexclusive agent to negotiate for them about

pricing and other terms. UF ¶ 105. However, Plaintiffs retained the right to revoke Defendants’

agency. UF ¶ 107. Whether they did so or not, Plaintiffs had authority to negotiate pricing and

other terms with the stores. UF ¶ 106, 111. Indeed, Plaintiffs communicated directly with chain

stores about expectations and/or displays. UF ¶¶ 77, 112-13. Schrufer even ignored chain store

requirements for product displays that he believed were negotiated by Defendants. UF ¶ 110.

        Thus, to the extent Defendants dealt with these customers for Plaintiffs, they were

contractually obligated to do so by the contracts that Plaintiffs voluntarily signed. UF ¶ 105.

And Plaintiffs were free but elected not to revoke Defendants’ agency or attempt negotiations

themselves. UF ¶ 108. Regardless, the mere negotiation of some terms for some customers is

nothing more than the “[m]inimal or incidental control” that courts have concluded is




                                                  10
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 16 of 31



“insufficient to establish a traditional employment relationship.” Browning, 885 F. Supp. 2d at

598. See also Saleem, 854 F.3d at 138 (concluding that car service drivers were independent

contractors despite fact that alleged employer negotiated rates with clients and supplied dispatch

system through which services were ordered); Vega v. Postmates Inc., 162 A.D.3d 1337, 78

N.Y.S.3d 810, 812 (N.Y. App. Div. 2018) (defendant’s control over fees charged and rates paid

did not support employee status); Razak, 2018 WL 1744467, at *17 (granting summary judgment

on contractor status against Uber drivers; control over pricing did “not create any material

dispute” of fact because “profit and loss factor does not require that Plaintiffs be solely in control

of their profits or losses”). This is particularly true here, as Plaintiffs otherwise conducted

business with these and other customers “without the [putative] employer’s direct supervision or

input over the means used to complete the work,” the absence of which “is insufficient to

establish a traditional employment relationship.” Browning, 885 F. Supp. 2d at 598. For all

these reasons, the control factor heavily favors the conclusion that Plaintiffs were contractors as

a matter of law.

                       b.      Plaintiffs Made Significant Investments In Their Businesses and
                               Faced Opportunities For Profit And Risks of Loss.

       That “Plaintiffs invested heavily” is “another indication that they were in business for

themselves.” Saleem, 854 F.3d at 144. The Second Circuit has held that “[i]n the economic

reality test, large capital expenditures . . . are highly relevant to determining whether an

individual is an employee or an independent contractor.” Id. When the expenditures are made

“in an attempt to generate a return on investment,” they favor contractor status. Id. In Saleem,

that car service rights were purchased for between $70,000 and $90,000 constituted “a

substantial financial outlay,” in addition to the contractual obligation to pay for “fuel, repair,

maintenance, license, registration, and insurance fees.” Id. at 144-45.



                                                  11
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 17 of 31



        Here, Plaintiffs paid            for their distribution rights while paying the same

expenses for their vehicles, gas, maintenance, and repairs, as well as for their handheld

computers. UF ¶¶ 13-14, 20. Franze purchased his route from another IO and, after analyzing

the purchase, made a down payment of $            and financed, at his discretion, the remaining

$        of the purchase price. UF ¶¶ 10-13. Schrufer purchased his distribution rights for a

total of $              UF ¶ 14. Plaintiffs each purchased their own trucks and maintained and

insured those trucks at their own expense. UF ¶¶ 20-21. Plaintiffs also paid the other expenses

associated with their distributorships. UF ¶ 20. When they engaged workers, Plaintiffs paid

them. UF ¶¶ 68, 71. As admitted self-employed business owners, Plaintiffs

                                                      associated with their businesses. UF ¶¶ 6-9.

These facts could not more clearly favor contractor status. See Browning, 885 F. Supp. 2d at 608

(“Plaintiffs made substantial investments in their businesses. They utilized their own vehicles

and all of their own tools and supplies, which of course supports a finding of independent

contractor status.”).

        Plaintiffs’ opportunity for profit and loss also supports a finding of independent

contractor status. In Browning, delivery drivers responsible for making pick-ups and deliveries

were independent contractors where they “had the opportunity for both profit and loss.” 885 F.

Supp. 2d at 608. Their contracts “did not guarantee a certain amount of work” and some

plaintiffs “operated at a loss during certain years.” Id. “[W]hether the Plaintiffs made more

money or less money depended largely on” steps they took to “increase their efficiency and

capacity, which facts “weigh in favor of a finding of independent contractor status.” Id.

        Plaintiffs bore significant responsibility for profit and loss and acknowledged the many

opportunities and risks they faced. UF ¶ 31-48. Plaintiffs generated revenue by purchasing




                                                 12
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 18 of 31



products from BFBD at wholesale prices and selling them at higher prices to their customers,

hoping to profit on the difference. UF ¶ 30. Thus, Plaintiffs’ success depended on their ability

to maximize sales, which was their constant focus. UF ¶¶ 94-95. Those sales and profits

fluctuated annually and even weekly based on a variety of factors: store/customer openings and

closings, promotions, increased demand, special orders, holidays, seasonal fluctuations,

increased or decreased competition, and weather. UF ¶¶ 32-48. Because Plaintiffs owned the

products they purchased from Defendants, they bore the risk of losing or damaging those

products. UF ¶ 31. Plaintiffs could lose all of their profits if they were hurt or sick and forced to

pay someone to run their businesses. UF ¶¶ 37, 45. Similarly, Plaintiffs could profit, or face a

loss, on the sale of some or all of their distribution rights, the value of which increased or

decreased with sales. UF ¶¶ 34, 38-41, 148. Franze testified that the value of his rights has gone

down and he has taken a loss on the business to date. UF ¶ 38. Other IOs have enjoyed large

gains. UF ¶ 149. In sum, this factor heavily favors contractor status as a matter of law.

                       c.      Plaintiffs’ Success Depended On Their Skill And Initiative.

       Where success depends on workers’ skill in performing their duties and their independent

initiative in expanding business opportunities, this factor favors independent contractor status.

See Chao, 16 F. App’x at 107 (affirming independent contractor status where a worker’s “net

profit or loss depends on his skill in meeting [business requirements], thereby avoiding

backcharges” and “on the business acumen with which the worker makes his required capital

investments in tools, equipment, and a truck”). Where, as here, a worker has “significant control

over essential determinants of profits in the business,” this favors contractor status. Saleem, 854

F.3d at 145-46. In Browning, delivery drivers were found to show the type of initiative that

favors contractor status because they “worked varying times, making varying amounts of money,

depending largely upon how early in the day they arrived” to maximize their earnings. 885 F.


                                                  13
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 19 of 31



Supp. 2d at 609. In addition, the court in Arena v. Delux Transp. Servs., Inc., found that this

factor favored contractor status for a driver because he “had to know how to drive,” “be

licensed,” “navigate his routes and maintain the safety of his passengers,” and “have the

initiative to accept dispatched calls and transport his passengers in an efficient manner.” 3 F.

Supp. 3d 1, 12 (E.D.N.Y. 2014).

       The undisputed evidence here shows that Plaintiffs’ success depended on their skill in

managing the business and initiative in selling. For example, Schrufer drew on his experience in

the grocery industry to promote his success as an IO. UF ¶¶ 96. These skills included learning

how to increase sales and build relationships with stores and their employees, and effective

ordering. Id. Franze also acknowledged the importance of developing good relationships with

store managers and personnel. UF ¶¶ 97. Plaintiffs’ ability to communicate with stores about

promotions and displays, to manage and minimize product returns, to rotate and maintain fresh

products, and to manage product ordering and inventory was important to their success in driving

sales and profits. UF ¶¶ 94-104. Plaintiffs concede that managing expenses was critical to

maintaining profits and that, absent sufficient sales and careful management, they could take a

loss in any given year. UF ¶¶ 95-99. Plaintiffs necessarily had to know how to drive and safely

navigate their routes, as well as take the initiative to sell products and deliver them efficiently.

This factor thus again favors contractor status.

                       d.      Plaintiffs’ Undisputed Control Over The Duration And
                               Permanence Of Their Relationship With BFBD Favors
                               Independent Contractor Status.

       Plaintiffs had the ability to sell their distribution businesses at any time and Defendants

could terminate the Distribution Agreements under limited circumstances. UF ¶¶ 144-47. Under

binding Second Circuit precedent, these facts favor contractor status:




                                                   14
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 20 of 31



       The franchise agreements’ termination provisions also are indicative of Plaintiffs’
       independence. While Plaintiffs could reassess their choice to affiliate with
       [defendant] . . . and terminate the franchise agreements as they pleased, the
       terms of the agreements committed the [defendants] to maintaining them for
       substantial durations, or even indefinitely, absent Plaintiffs’ breach of those
       terms.

Saleem, 854 F.3d at 141 (emphasis added). Here, the Agreements allowed Plaintiffs to sell or

transfer their distribution rights at any time and take their trucks, assets, and industry knowledge

to run the same or an entirely different business elsewhere. UF ¶¶ 147, 150, 152. See Velu, 666

F. Supp. 2d at 307 (fact that “if either party were to terminate the Agreement today, Plaintiff

could go out the next day with the same van, clothes, equipment, computer, printer, and other

supplies, and immediately work for another shipping company” favored independent contractor

status). For instance, Schrufer sold his distribution rights in July 2017 to another IO and

negotiated the details of the transaction himself. UF ¶¶ 3, 148. Alternatively, Plaintiffs could

simply choose to persist in their relationship with BFBD, as Schrufer did for years and as Franze

has done. UF ¶¶ 4, 151. See Saleem, 854 F.3d at 141 (finding plaintiffs’ choice “to persist in”

their affiliation with defendant to be indicative of contractor status). And in contrast to an

employment relationship, BFBD could not terminate Plaintiffs’ contracts (like an at-will

employee) except under the limited circumstances in the Agreements. UF ¶¶ 144-46.

       In sum, while the duration of Plaintiffs’ relationship with Defendants did not have a fixed

term, Plaintiffs controlled it. See Saleem, 854 F.3d at 147 (affirming summary judgment finding

of independent-contractor status and underscoring that whatever “the permanence or duration of

Plaintiffs’ affiliation with Defendants . . . both its length and the regularity of work was entirely

of Plaintiffs’ choosing”). This factor thus favors contractor status as well.




                                                  15
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 21 of 31



                       e.      Whether Or Not Plaintiffs’ Work Is Integral To Defendants’
                               Businesses, That Plaintiffs’ Work Could Be Performed By
                               Others Favors Independent Contractor Status.

       Courts considering whether work is “an integral part of the [alleged] employer’s

business” find contractor status where, as here, the plaintiff’s work is interchangeable with the

work of others or could be performed by others. Velu, 666 F. Supp. 2d at 307. In Velu, the court

concluded that a delivery driver was a contractor—despite the fact that his “work [was] an

integral part of Defendant’s business model”—because his work was “interchangeable with the

work of other drivers; when he refuses work, other drivers fill in.” Id. In Sellers, the court

reached the same conclusion favoring contractor status but with inverse reasoning: the plaintiff’s

work was not integral to the defendant’s business because it “was interchangeable with the work

of others” and he was “not hire[d] for unique purposes.” 2014 WL 104682, at *8.

       There is no dispute that at least BFBD, engaged in contracting with and selling products

to IOs, did not sell or deliver to retail customers like Plaintiffs’ businesses. But as to either

Defendant, whether or not the Court determines Plaintiffs’ work to be integral to their business,

there is no genuine dispute that Plaintiffs’ work was interchangeable with the work of others.

Indeed, Plaintiffs could and did hire others to work for them, either generally (for two years for

Schrufer) or to cover for them on vacation or for other reasons. UF ¶¶ 61-71. This factor favors

the conclusion that Plaintiffs were contractors as a matter of law. Even if the Court disagrees,

however, the Second Circuit has made clear that not all factors must favor contractor status in

order to support that status as a matter of law. See supra at 4.

                       f.      Additional Undisputed Facts Favor Plaintiffs’ Status As
                               Independent Contractors.

       The five factors usually considered under the economic realities test are not exclusive,

and courts can evaluate the totality of the circumstances with additional factors. Velu, 666 F.



                                                  16
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 22 of 31



Supp. 2d at 306. Arena, 3 F. Supp. 3d at 9 (“The Second Circuit has applied slightly different

factors in different types of cases.”). At least two other factors warrant consideration here.

       First, the parties’ beliefs about the nature of the relationship are persuasive. Saleem, 854

F.3d at 141. The Saleem court found persuasive that “Plaintiffs’ agreements . . . designated them

as independent contractors, and some Plaintiffs formed corporations to operate their franchises.”

Id. Here, Plaintiffs’ Agreements confirm the parties’ intent to form an independent contractor

relationship that was the “essence” of the Agreements. UF ¶ 5. Plaintiffs also represented

themselves as self-employed business owners                          and expressly disclaimed their

entitlement to any of the benefits or compensation to which employees were entitled, recognizing

that instead they were contractors. UF ¶¶ 6, 7, 28.

       Second, Plaintiffs’ freedom to operate or work for other businesses made them “less

economically dependent on [their] putative employer,” which “relinquish[ed] control” favors

contractor status. Saleem, 854 F.3d at 141. Plaintiffs could use their trucks/equipment to deliver

noncompetitive products, or they could operate other businesses or seek any other manner of

work. UF ¶¶ 141, 143. Indeed, Franze worked in security for several years while operating his

distribution business. UF ¶ 142. Saleem favorably cited opinions on precisely this point. See,

e.g., Herman v. Express Sixty-Minutes Delivery Serv., Inc., 161 F.3d 299, 303 (5th Cir. 1998)

(that “[t]he drivers can work for other courier delivery systems” supported contractor status).

               2.      Plaintiffs Are Independent Contractors Under The NYLL And Thus All
                       Of Their NYLL Claims Fail.

       As Plaintiffs expressed in their August 16, 2018 letter to this Court, the FLSA and NYLL

“entail nearly substantially similar legal analysis in the determination of whether plaintiffs were

employees.” This Court has agreed. See Sellers, 2014 WL 104682, at *6 (concluding test is

substantially similar under NYLL and FLSA and analyzing both simultaneously). Thus, if this



                                                 17
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 23 of 31



Court concludes that Plaintiffs are contractors under the FLSA, it should end its analysis and

grant summary judgment on Plaintiffs’ NYLL claims as well, including for overtime, deductions,

and recordkeeping violations. See N.Y. Lab. Law § 195 (creating obligations for employers with

respect to employees); N.Y. Lab. Law § 193 (same). See also Deboissiere v. Am. Modification

Agency, No. 09 Civ. 2316, 2010 WL 4340642, at *3 (E.D.N.Y. Oct. 22, 2010) (“New York’s

labor laws apply only to employees, not independent contractors.”).

       Alternatively, analysis under the NYLL considers five factors to decide whether a worker

is an employee or independent contractor. Sellers, 2014 WL 104682, at *5 (citing Bynog v.

Cipriani Grp., Inc., 1 N.Y.3d 193, 198 (2003)); Velu, 666 F. Supp. 2d at 306-07 (granting

summary judgment against independent contractors). Factors include whether the worker “(1)

worked at his own convenience, (2) was free to engage in other employment, (3) received fringe

benefits, (4) was on the employer’s payroll and (5) was on a fixed schedule.” Bynog, 1 N.Y.3d

at 198-99 (affirming summary judgment and independent contractor status). Additional factors

may be considered, including how the parties characterized their relationship and classification

for tax purposes. See Deboissiere, 2010 WL 4340642, at *3 (contractor classification for tax

purposes may “significantly impede” claimed employee status under the NYLL); Saleem v.

Corp. Transp. Grp., Ltd., 52 F. Supp. 3d 526, 540 (S.D.N.Y. 2014), aff’d, 854 F.3d 131 (2d Cir.

2017) (“[T]he fact that Plaintiffs sought significant tax benefits associated with their independent

contractor status weighs heavily in favor of independent contractor status.”).

       Again, no factor is dispositive to the NYLL test, which focuses on whether the plaintiff

had control and discretion over his work and schedule. Velu, 666 F. Supp. 2d at 308. “Minimal

or incidental control over an employee’s work product without the employer’s direct supervision

or input over the means used to complete the work is insufficient to establish a traditional




                                                18
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 24 of 31



employment relationship.” Browning, 885 F. Supp. 2d at 598; Vega, 78 N.Y.S.3d at 812

(incidental control over the results without control over the means employed to achieve the

results does not evidence an employer-employee relationship).

                       a.      Plaintiffs Controlled The Means To Achieve Their Results.

       As noted, “minimal or incidental control . . . without the [alleged] employer’s direct

supervision” does not establish an employment relationship. Browning, 885 F. Supp. 2d at 598.

Indeed, that an alleged employer gives “directions with regard to the particular places at which

the stipulated work [is] to be performed,” “specifie[s] the destinations to which articles were to

be conveyed by a person…for transportation work,” gives “instructions to the person…to deliver

the goods” in particular ways, or “direct[s] the person…to give special attention to one particular

portion of the work does not affect the independence of the contract where the [alleged]

employer is concerned only with the result.” Id. at 606. See also Vega, 78 N.Y.S.3d at 812.

       As discussed as to the FLSA, Plaintiffs (not Defendants) controlled their businesses.

Plaintiffs chose whether and which distribution rights to purchase, how much to pay, how to

finance payment, and whether to incorporate. See supra at 4-5. They controlled the scope of

their territories and had the freedom to buy and sell pieces of some or all of their rights. Id.

They selected their vehicles, equipment, and insurance without Defendants’ oversight and paid

for their own expenses,                                  . Id. at 5-6, 12. Plaintiffs controlled

whether, how much and when they worked. Id. at 6-8. Had they not entered into, or revoked,

advertising agreements for compensation, Plaintiffs would have been free to wear whatever

clothing they wanted. Id. at 5-6 And Plaintiffs have not adduced any evidence of a “uniform”

rather than merely branded clothing worn for payments. Id. at 5-6. See Browning, 885 F. Supp.

2d at 607 (holding that even where “Plaintiffs were required to wear uniforms” and “put logos on

their vehicles,” such facts “do not weigh against a finding of independent contractor status”


                                                 19
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 25 of 31



under the NYLL). Plaintiffs controlled their ordering, inventory, and sales methods without

required training or policies directing them how to do so. Id. at 8-11, 13-15. Plaintiffs set their

schedules and were free to take breaks, days off, or vacations. Id. at 6-8. Finally, Plaintiffs were

free to seek other work, run other businesses, or deliver other products not competitive with their

contractual obligations. Id. at 17-18. Plaintiffs controlled their businesses as a matter of law.

                       b.      Plaintiffs Understood They Were Independent Contractors And
                                                                                 .

       Plaintiffs acknowledged themselves as independent contractors both in their Distribution

Agreements                          . Plaintiffs’ intended “independent contractor relationship”

was “the essence” of their Agreements. UF ¶ 5. Plaintiffs’

                                . UF ¶¶ 7-9. Based on these representations, Plaintiffs claimed

                                                        . UF ¶¶ 8, 9.

       Courts have concluded that precisely these facts show that Plaintiffs were contractors.

See Deboissiere, 2010 WL 4340642, at *3 (explaining that an independent contractor

classification for income tax purposes may “significantly impede” an individual’s “ability to

claim employee status”); Saleem, 52 F. Supp. 3d at 540 (“[T] he fact that Plaintiffs classified

themselves as independent contractors on their tax returns and took business deductions certainly

weighs in favor of independent contractor status.”). The same conclusion is warranted here.

                       c.      Plaintiffs Worked At Their Own Convenience Because They
                               Could Choose How Much They Worked And Their Schedules.

       Courts analyzing the question of contractor status under the NYLL often consider the

first and fifth factors, whether a worker “worked at his own convenience” and “was on a fixed

schedule,” together. Velu, 666 F. Supp. 2d at 308 (analyzing factors together); Arena, 3 F. Supp.

3d at 13 (same). They emphasize the ability of workers to choose how much they work and

whether the alleged employer imposed a set schedule. This includes whether or not a worker


                                                 20
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 26 of 31



was “required to arrive or depart at the office at any particular time, take lunch or rest breaks for

prescribed periods, or clock in or out,” and whether the worker “took vacation and personal days

at his own convenience.” Sellers, 2014 WL 104682, at *6 (finding independent contractor

status); Velu, 666 F. Supp. 2d at 308 (same). The fact that the “very nature of plaintiff’s work”

obliges him “to work on certain days and certain times” does not preclude a finding of contractor

status. Sellers, 2014 WL 104682, at *6; Browning, 885 F. Supp. 2d at 602 (pick-up and delivery

time requirements did not preclude contractor status when they stemmed “from the nature of the

business” and were “reasonable in the shipping business” and “[t]he fact that an independent

contractor is required to be at a job or at a facility at a certain time does not eliminate his status

as an independent contractor”).

        In Velu, a delivery driver “worked at his own convenience” where the defendant “did not

mandate a fixed schedule” but merely “informed Plaintiff of the clients’ requirements,” and then

“Plaintiff communicated directly . . . with the clients to determine his schedule.” Velu, 666 F.

Supp. 2d at 308. Likewise, Plaintiffs (not Defendants) controlled their schedules, decided on

breaks, took time off at their discretion, and selected their delivery routes subject to their

customers’ requirements, with whom they communicated directly. See supra at 6-11. Plaintiffs

could also work less or not at all by hiring workers, which they did. See supra at 6-8; Browning,

885 F. Supp. 2d at 601 (concluding that delivery drivers were contractors under the NYLL where

“Plaintiffs could hire their own additional workers to assist with their operations” and “several of

the Plaintiffs did so . . . this freedom allowed them to further work at their own convenience”).

As in Velu, “[s]o long as [Plaintiffs] kept the clients happy, [they] w[ere] provided with

significant discretion about how to conduct [their] work.” 666 F. Supp. 2d at 308. This factor

also favors Plaintiffs’ status as independent contractors.




                                                   21
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 27 of 31



                       d.      Plaintiffs Were Free To Engage In Other Work/Businesses.

        The next factor focuses on the ability to have other employment, without regard to

whether a worker spent the vast majority of time on services to the alleged employer. Sellers,

2014 WL 104682, at *6-7. “The comparison of the time spent on each [engagement] is legally

meaningless,” as the “dispositive point is that [the worker] was, indeed, free to engage in other

employment.” Id. See also Velu, 666 F. Supp. 2d at 308 (that “Plaintiff was free to engage in

other employment, but chose not to” favors contractor status under NYLL). See also Browning,

885 F. Supp. 2d at 602-03 (that “Plaintiffs could perform work for other companies, even if it

was practically difficult to do so” was more important than “the fact that the Plaintiffs did not

actually take on additional employment”). Plaintiffs could engage in other work or businesses,

with narrow limitations, and Franze did so. See supra at 17-18. This factor clearly favors

contractor status. See Sellers, 2014 WL 104682, at *6. (“[T]hat plaintiff was ‘free to engage in

other employment’ indicates that his position ‘was that of an independent contractor.’”).

                       e.      Plaintiffs Did Not Receive Any Employee Benefits.

        Where a worker does not receive employee benefits, this factor favors independent

contractor status. Velu, 666 F. Supp. 2d at 307-08. Plaintiffs received no benefits and in fact

disclaimed the right to benefits. UF ¶¶ 28, 29. This factor supports contractor status as well.

                       f.      Plaintiffs Were Not On Defendants’ Payrolls.

        The final factor favors contractor status where defendants “did not withhold payroll or

other employment-related taxes or issue W-2 forms to plaintiff.” Sellers, 2014 WL 104682, at

*8; Browning, 885 F. Supp. 2d at 605 (plaintiffs were independent contractors where defendant

did not withhold taxes). Here, Plaintiffs have not asserted that Defendants did so and cannot

dispute they never received Form W-2s. UF ¶ 28, 29. Also important is that “Plaintiff[s]

certified


                                                 22
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 28 of 31



                                                                            ,” which favors

contractor status. Sellers, 2014 WL 104682, at *8. Plaintiffs did just that. UF ¶¶ 6-9. In sum,

all of these factors demonstrate, as a matter of law, that Plaintiffs were independent contractors.

       C.      Schrufer’s NYLL Claims Fail Because He Released Them.

       Summary judgment on all of Schrufer’s claims under the NYLL (Causes of Action Two

through Four) also is warranted because he released those claims. “Agreements that purportedly

release employers from liability for claims arising under the New York Labor Law overtime

requirements are generally valid and enforceable.” Difilippo v. Barclays Capital, Inc., 552 F.

Supp. 2d 417, 426-27 (S.D.N.Y. 2008). Schrufer executed a general release of “any claim, cause

of action, right or interest arising out of” his “ownership of certain Distribution Rights previously

purchased” by him. UF ¶¶ 158-59. Schrufer has adduced no evidence that the Release was the

product of fraud, duress, or undue influence, or otherwise invalid. Difilippo, 552 F. Supp. 2d at

427. Schrufer’s NYLL claims should be dismissed for this additional reason.

       D.      Plaintiffs’ NYLL Deductions Claims Also Fail Because (1) They Were Not
               Paid Wages, And (2) Adjustments To Revenue Were Not Wage Deductions.

       The Court alternatively should grant summary judgment on Plaintiffs’ deductions claims

under the NYLL, regardless of whether Plaintiffs were contractors, for two reasons. First,

Defendants never paid Plaintiffs “wages” within the meaning of the NYLL. Second, even if they

were paid wages, the challenged “deductions” do not violate the NYLL because they were

adjustments to gross revenues, not deductions from earned wages.

               1.      Plaintiffs Were Not Paid “Wages” Within The Meaning Of The NYLL.

       Section 193 precludes deductions from “the earnings of an employee for labor or services

rendered.” Plaintiffs did not receive “wages” because there is no evidence that amounts paid




                                                 23
     Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 29 of 31



were attributable to “labor or services” for Defendants. Plaintiffs specifically disclaimed any

right to wages that would be paid to employees. UF ¶¶ 28, 29.

       No record evidence suggests that Plaintiffs were paid for labor or services. Instead, it is

undisputed that Plaintiffs generated revenue by purchasing products at one price from BFBD,

acquiring title to them, selling those products at a higher price, and making money on the

difference. UF ¶ 30. There was no base, no minimum, and no guarantee. Nothing in the

Agreements indicates that Plaintiffs were paid for labor or a service. For instance, there are no

contractual payments for driving, delivering products, merchandising, or any other labor.

Indeed, it is undisputed that Plaintiffs were not even required to personally operate their

businesses. UF ¶¶ 61-71. There is no better evidence that Plaintiffs were not compensated for

labor or services. Because Plaintiffs did not earn “wages,” the NYLL deduction claims fail.

               2.      There Were No Deductions From Earned Wages.

       Even if Plaintiffs were employees paid “wages,” which they were not, deductions are

only impermissible if they are made from “earned” wages, as determined by the parties’

agreement. See Pachter, 10 N.Y.3d at 617-18. See also Levy v. Verizon Info. Servs., Inc., 498 F.

Supp. 2d 586 (E.D.N.Y. 2007) (charges against commissions not unlawful deductions because,

by agreement, employees’ compensation was not earned until after adjustments to calculate net

payment). If that agreement contemplates adjustments before compensation is earned, they are

lawful. Pachter, 10 N.Y.3d at 617.

       In Pachter, the employer credited the plaintiff with commissions based on sales, but it

then debited “charges” for a variety of expenses. Id. at 613 n.1. The court held that whether the

“charges” violated the NYLL depended upon whether compensation was “earned” before the

adjustments such that it could be deemed a “wage.” Id. at 617. “[N]either section 193 nor any

other provision of article 6 of the Labor Law prevented the parties . . . from structuring the


                                                 24
      Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 30 of 31



compensation formula so that [the plaintiff’s] commission would be deemed earned only after

specific deductions were taken from her percentage of gross billings.” Id.

       Here, it is undisputed that Plaintiffs received payments through a settlement process each

week. UF ¶¶ 153-57. Plaintiffs agreed to bear all expenses of the business. UF ¶¶ 19, 20, 155-

56. Thus, the weekly settlement statements reflected gross sales and then adjusted that amount

down to a net payment to account for the cost of the goods they purchased, loan payments, and

other expenses. UF ¶¶ 153-56. Obviously Plaintiffs were not entitled to the full amount of their

sales without even accounting for the cost of the products, for example. The Distribution

Agreements, settlement statements, and well-established course of conduct for years amply show

that Plaintiffs were only entitled to net payments after accounting for their expenses. See

Pachter, 10 N.Y.3d at 618 (“[E]vidence of the parties’ extensive course of dealings . . . and the

written monthly compensation statements issued by [defendant] and accepted by [plaintiff]—

provide ample support for the conclusion that . . . final computation of the commissions earned

by [plaintiff] depended on first making adjustments for miscellaneous work-related expenses.”).

For this additional reason, the NYLL deduction claims fail as a matter of law.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ Motion should be granted and Plaintiffs’ Third

Amended Complaint should be dismissed, in its entirety, with prejudice.




                                                25
    Case 7:17-cv-03556-NSR-JCM Document 91 Filed 11/13/18 Page 31 of 31



Dated: September 5, 2018              Respectfully submitted,
                                      MORGAN, LEWIS & BOCKIUS LLP
                                      By: s/ Melissa . Rodriguez
                                      Melissa C. Rodriguez
                                      101 Park Avenue
                                      New York, NY 10178-0060
                                      Telephone: (212) 309-6394
                                      Facsimile: (212) 309-6001
                                      melissa.rodriguez@morganlewis.com

                                      Michael J. Puma
                                      1701 Market Street
                                      Philadelphia, PA 19103
                                      Telephone: (215) 963-5305
                                      Facsimile: (215) 963-50001
                                      michael.puma@morganlewis.com

                                      Attorneys for Defendants




                                    26
